Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


  JOYCE HAMPTON, individually and                       )
  as surviving spouse of Harry Payne Hampton            )
                                                        )
                          Plaintiff,                    )
                                                        )
  v.                                                    )       Case No. 20-CV-0472-CVE-CDL
                                                        )
  SNAPCALL INVESTMENTS, INC.                            )
  D/B/A/ RIGHT AT HOME,                                 )
  a foreign corporation;                                )
  JANE DOE, an Oklahoma citizen;                        )
  RIGHT-AT-HOME, LLC;                                   )
  RIGHT-AT-HOME, INC.;                                  )
                                                        )
                          Defendants.                   )


                                        OPINION AND ORDER

          This matter comes before the Court for consideration of plaintiff Joyce Hampton’s motion

  for leave to file an amended complaint and add parties (Dkt. # 19). Defendant, SnapCall

  Investments, Inc. (“SnapCall”), has filed an objection and response to plaintiff’s motion (Dkt. # 24),

  and plaintiff has filed a reply (Dkt. # 25).

                                                   I.

          Plaintiff filed her complaint (Dkt. # 2-2) in the District Court in and for Tulsa County,

  Oklahoma on August 7, 2020. Plaintiff named four defendants in her complaint: SnapCall, 1 Jane

  Doe, Right-at-Home LLC, and Right-at-Home, Inc. Plaintiff alleged all defendants were potentially



  1
          Plaintiff incorrectly named “Right at Home Tulsa d/b/a Right at Home, a foreign
          corporation,” as one of the defendants in the original petition; however, that defendant filed
          a notice of party name correction in this Court on October 8, 2020, stating that the correct
          party name is “SnapCall Investments, Inc., d/b/a Right at Home, a foreign corporation.” Dkt.
          # 8. That defendant is referred to as “SnapCall” herein.
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 2 of 8




  liable to plaintiff for, among other things, negligent conduct that exposed plaintiff and her husband

  to COVID-19 in the course of providing in-home care to the couple. Plaintiff alleged such

  negligence ultimately caused plaintiff’s husband’s COVID-19 infection, and his resulting

  hospitalization and death from complications related to COVID-19. Dkt. # 2-2, at 2-7. Plaintiff

  explained that “Jane Doe” was employed by defendants, and that “employees of [d]efendant

  corporations, including Jane Doe, neglected to wear adequate personal protective equipment while

  visiting [p]laintiff’s and the decedent residence.” Id. at 3. Plaintiff alleged that “in the beginning

  of June 2020, Jane Doe was suspected of contracting COVID-19,” and subsequently received a

  positive test result for COVID-19. Id. Plaintiff further alleged that “[d]uring the time Jane Doe was

  infected, she was still not wearing appropriate protective gear which would have significantly

  reduced the likelihood of transmission” of COVID-19. Id. at 4. Finally, plaintiff asserts that “[u]pon

  best information and belief Jane Doe is a citizen of Oklahoma as she lives and works in Tulsa

  County, Oklahoma” and that the other three defendants are foreign corporations. Id. at 2. Plaintiff

  asserts she is owed damages in excess of $75,000 and also seeks punitive damages. Id. at 7.

         On September 24, 2020, defendant SnapCall removed the action to this Court pursuant to 28

  U.S.C. §§ 1441 and 1332. Dkt. # 2, at 2. The Court entered a scheduling order on October 29,

  2020, with a deadline of March 1, 2021 to file motions for joinder of additional parties and/or

  amendment to complaint. Dkt. # 15. On February 16, 2021, plaintiff filed a motion to amend her

  complaint to join certain SnapCall employees who likely treated plaintiff and her husband at their

  home during the relevant time period, pursuant to Federal Rules of Civil Procedure 15(a)(2) and

  20(a). Dkt. # 19.




                                                    2
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 3 of 8




         In her motion, plaintiff explains that “[t]hrough written discovery, [SnapCall] identified eight

  certified nurse aid employees who had provided care to the [p]laintiff and may have transmitted the

  SARS-COV-2 virus to [plaintiff’s husband,] which ultimately led to his untimely death.” Id. at 2.

  The defendants named in the proposed amended complaint–Ambrose Midget, Purity Usifoh, Theresa

  M. Kangbah, Sarah Foster, Margaret Ghogomu, Eshea Taylor, Veronica Harrison, Justina

  Diminas–are all alleged to be citizens of Oklahoma. Dkt. # 19-1 at 2.

         SnapCall objects to the addition of the proposed defendants, its employees, because joining

  those parties will destroy complete diversity and divest the Court of subject matter jurisdiction. Dkt.

  # 24 , at 1. SnapCall also asserts that the new parties are not indispensable under Fed. R. Civ. P. 19

  (Rule 19) and so do not need to be joined. Id. at 3-8. Plaintiff replies that the applicable rule

  governing joinder is Fed. R. Civ. P. 20 (Rule 20), not Rule 19, and asserts that amendment to add

  SnapCall’s employees is in keeping with the liberal spirit of Fed. R. Civ. P. 15 (Rule 15) and Rule

  20. Dkt. # 25, at 1-7. For the reasons stated herein, the Court finds the joinder of the additional

  parties is permitted under Rule 15 and Rule 20 and SnapCall does not demonstrate that amendment

  permitting joinder is not appropriate under either rule. Accordingly, the Court grants plaintiff leave

  to amend her complaint to add the additional parties.

                                                    II.

         Under Rule 15(a)(2) “a party may amend its pleadings only with the opposing party’s written

  consent or the court’s leave” once a responsive pleading has been served. Minter v. Prime

  Equipment Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Fed. R. Civ. P. 15 (a)(2)). However,

  “leave shall be freely given when justice so requires.” Id. (quoting Fed. R. Civ. P. 15 (a)). “The

  purpose of the Rule is to provide litigants ‘the maximum opportunity for each claim to be decided


                                                    3
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 4 of 8




  on its merits rather than on procedural niceties.’” Id. (quoting Hardin v. Manitowoc–Forsythe Corp.,

  691 F.2d 449, 456 (10th Cir. 1982)). “In the absence of any apparent or declared reason—such as

  undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

  deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of

  allowance of the amendment, futility of amendment, etc.—the leave sought should, as the rules

  require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962) (quoting Fed. R. Civ. P.

  15(a)).

            Defendant first argues that plaintiff has engaged in undue delay.2 Dkt. # 24, at 4. Under Rule

  15 “[l]ateness does not of itself justify the denial of the amendment.” R.E.B., Inc. v. Ralston Purina

  Co., 525 F.2d 749, 751 (10th Cir. 1975); see also Minter, 451 F.3d at 1204 (“[D]elay alone is an

  insufficient ground to deny leave to amend.”) (quoting USX Corp. v. Barnhart, 395 F.3d 161, 167

  (3d Cir. 2004) (internal citations and quotation marks omitted)). “Emphasis is on the adjective

  [undue].” Minter, 451 F.3d at 1204. In assessing undue delay, the Tenth Circuit “focuses primarily

  on the reasons for the delay.” Id. at 1206. In this Circuit, “denial of leave to amend is appropriate

  ‘when the party filing the motion has no adequate explanation for the delay.’” Id. (quoting Frank

  v. U.S. West, 3 F.3d 1357, 1365–66 (10th Cir. 1993)). Further, “[w]here the party seeking

  amendment knows or should have known of the facts upon which the proposed amendment is based

  but fails to include them in the original complaint, the motion to amend is subject to denial.” Las




  2
            Defendant also makes numerous arguments that are not germane to whether plaintiff should
            be granted leave to amend or whether joinder is proper. These arguments (i.e., questioning
            why a particular “ninth” employee was not joined as a defendant (Dkt. # 24, at 5) or arguing
            that plaintiff can obtain adequate relief without the proposed defendants (id. at 6)) are not
            relevant to the issue before the Court and, thus, are not addressed herein.

                                                      4
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 5 of 8




  Vegas Ice & Cold Storage Co. v. Far W. Bank, 893 F.2d 1182, 1185 (10th Cir. 1990) (quoting State

  Distributors, Inc. v. Glenmore Distilleries Co., 738 F.2d 405 (10th Cir. 1984).

         Here, defendant asserts that undue delay is evident because defendant supplied the

  interrogatory responses on December 4, 2020, that identified the employees plaintiff now seeks to

  join, but “that [p]laintiff made her first attempt to ascertain the identity of any nurse aide who both

  provided service to [plaintiff’s husband] and also tested positive for COVID-19” on February 5,

  2021. Dkt. # 24, at 4. Further, defendant charges that plaintiff “made no request for the name of

  any SnapCall employee who would fit the description of ‘Jane Doe’ as found in the Tulsa County

  Petition.” Id. at 4-5 (emphasis in original).

         The Court first notes that defendant does not support these allegations with any exhibits.

  However, even taking defendant at its word, the Court notes that as of the date of the motion to

  amend, the deadline to amend set by the Court had not yet passed. Courts have held that there is no

  undue delay where plaintiff’s motion to amend was within the court-scheduled deadline. Bayview

  Loan Servicing, LLC v. Boland, 2008 WL 4059856, at *2 (D. Colo. Aug. 29, 2008). Absent

  affirmative evidence of purposeful delay the Court does not find plaintiff engaged in undue delay

  by waiting until February 20, 2021 to request an amendment. That date is both well before the

  Court-scheduled deadline for amendment and not unduly long after plaintiff had been supplied the

  names of the proposed defendants from SnapCall’s files. Accordingly, undue delay is not evident

  in such a case.

         Defendant also appears to argue that amendment will subject it to undue prejudice by

  depriving it of its “legitimate interest in remaining in federal court.” Dkt. # 24, at 6. “Undue

  prejudice is the “most important[] factor in deciding a motion to amend the pleadings.” Minter, 451


                                                    5
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 6 of 8



  F.3d at 1207. “Courts typically find prejudice only when the amendment unfairly affects the

  defendants ‘in terms of preparing their defense to the amendment.’” Id. at 1208 (quoting Patton v.

  Guyer, 443 F.2d 79, 86 (10th Cir. 1971)). “Most often, this occurs when the amended claims arise

  out of a subject matter different from what was set forth in the complaint and raise significant new

  factual issues.” Id. Loss of a federal forum, without more, is not sufficient to show undue prejudice

  to defendant. Hernandez v. Chevron U.S.A., Inc., 347 F. Supp. 3d 921, 975 (D.N.M. 2018).

          In this case, SnapCall’s only allegation of undue prejudice appears to be that amendment will

  interfere with its “legitimate interest” in staying in federal court. Without more, this allegation does

  not demonstrate undue prejudice, and fails to state a reason to deny amendment under Rule 15.

  Further, defendant has been on notice since the date of filing that the parties were not likely to

  qualify for federal diversity jurisdiction. Plaintiff always asserted that Jane Doe was most likely an

  Oklahoma citizen. Dkt. # 2-2, at 2. Defendant was on notice as to that fact prior to removal. The

  mere fact that plaintiff was unable to properly name the individual employees as parties until she

  received SnapCall’s discovery responses does not create undue prejudice to SnapCall.

          The remaining rationales for denying plaintiff’s request for amendment are similarly

  inapplicable here. First, there have been no “amendments previously allowed.” Second, defendant

  does not show that plaintiff’s motion to amend arises from “bad faith or dilatory motive.” Finally,

  while defendant might believe the proposed amendment is “futile,” this Court is not in a position to




                                                     6
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 7 of 8



  judge that question on the briefing before it. Neither party fully addresses whether or why plaintiff

  can or cannot assert claims against the proposed defendants. 3

          As the Court does not find defendant has stated a reason to deny amendment, the Court next

  assesses whether the proposed joinder is appropriate under Rule 20. “Rule 20 permits the joinder

  of defendants in one action if ‘any right to relief is asserted against them jointly, severally, or in the

  alternative with respect to or arising out of the same transaction, occurrence, or series of transactions

  or occurrences’ and ‘any question of law or fact common to all defendants will arise in the action.’”

  Greer v. State Farm Fire & Cas. Co., No. CIV-19-378-PRW, 2019 WL 2578087, at *2 (W.D. Okla.

  June 24, 2019) (quoting Fed. R. Civ. P. 20). Rule 20(a) was drafted with the intent “to promote trial

  convenience and expedite the final determination of disputes, thereby preventing multiple lawsuits.”

  Sprint Communications Co., LP v. Theglobe.com, Inc., 233 F.R.D. 615, 616 (D. Kan. 2006) (quoting

  7 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1652

  (3d ed. 2001)). “The court construes Rule 20(a) broadly because ‘joinder of claims, parties, and

  remedies is strongly encouraged.’” Id. (quoting Biglow v. Boeing Co., 201 F.R.D. 519, 520 (D. Kan.

  2001) and United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)). “[C]laims arise out

  of the same transaction or occurrence when the likelihood of overlapping proof and duplication in

  testimony indicates that separate trials would result in delay, inconvenience, and added expense to

  the parties and to the court.” Greer, No. CIV-19-378-PRW, 2019 WL 2578087, at *2 (quoting Sprint

  Communications, 233 F.R.D. at 617).


  3
          Defendant submits what could be construed as the beginning of an argument that there is no
          theory of liability under which plaintiff can hold the proposed defendants liable (Dkt. # 24,
          at 6), but the argument does not address all claims against the proposed defendants in the
          amended complaint. As a result, the Court cannot find the defendant has shown, as a matter
          of law, that amendment would be futile.

                                                      7
Case 4:20-cv-00472-CVE-CDL Document 26 Filed in USDC ND/OK on 03/05/21 Page 8 of 8



         In her motion to amend the complaint, plaintiff alleges that “the individual defendants sought

  to be added are done so on the basis of the same exact conduct, facts, and legal issues alleged against

  Snapcall.” Dkt. # 19, at 3. Such an allegation is supported by the facts in the complaint, which seeks

  to hold both defendant and SnapCall’s employees responsible for the same conduct (negligence in

  caring for plaintiff and her husband). The allegation is further supported by SnapCall’s assertion that

  “SnapCall would be vicariously liable under respondeat superior theory” for the actions of the

  proposed defendants. Dkt. # 24, at 6. Therefore, the Court finds joinder of the proposed defendants

  under Rule 20 is appropriate.

         SnapCall has not presented any valid reason to deny amendment under Rule 15, or why

  joinder is improper under Rule 20, and so the Court finds that plaintiff should be permitted to file

  an amended complaint joining the proposed defendants.4

         IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to file an amended

  complaint and add parties (Dkt. # 19) is granted. The plaintiff is directed to file the amended

  complaint by close of business on Monday, March 8, 2021.

         DATED this 5th day of March, 2020.




  4
         Once filed, the amended complaint will add eight non-diverse parties as defendants. Upon
         permitting the joinder of non-diverse parties, the Court must “remand the action to the State
         Court” pursuant to 28 U.S.C. § 1447(e). See also 14C Charles A. Wright, Arthur R. Miller,
         & Edward H. Cooper, Federal Practice and Procedure § 3739, at 445 (3d ed. 1998) (“If the
         court permits the non-diverse party to be joined, the statute requires that the court remand
         the case to the state court from which it was removed.”). Therefore, as joinder will destroy
         diversity and divest the Court of jurisdiction, it will remand the case to the Tulsa County
         District Court, Tulsa, Oklahoma.

                                                    8
